181 F.2d 504
Bill Kenneth KNIGHTv.Walter A. HUNTER, Warden, United States Penitentiary, Leavenworth, Kansas.
No. 4031.
United States Court of Appeals. Tenth Circuit.
March 15, 1950.

Appeal from the United States District Court for the District of Kansas.
No one for appellant.
Lester Luther, United States Attorney, and V. J. Bowersock, Assistant United States Attorney, Topeka, Kan., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and MURRAH, Circuit Judges.
PER CURIAM.


1
Dismissed on ground that appeal was moot.